Citation Nr: 0022791	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for residuals of shrapnel 
wound, left anterior shoulder, currently rated as zero 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wilmington, Delaware, that denied the 
veteran's claim for a compensable rating for residuals of 
shrapnel wound, left anterior shoulder.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In July 1999, the veteran testified before a member of the 
Board who is no longer employed by the Board.  After 
receiving notice that he could have another hearing, in 
January 2000 the veteran indicated that he did not desire 
another hearing.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

Service connection has been established for residuals of a 
shrapnel wound of the left anterior shoulder.  During a 
January 1998 VA scars examination, the examiner mentioned 
orthopedic impairments currently affecting the left shoulder.  
The report is ambiguous as to which, if any, of these 
impairments are attributed to service-connected disability.  
The report also fails to address whether the skin scar itself 
is tender or whether it has caused any other functional 
limitation.  

In July 1999, the veteran testified that the scar was tender 
and had been so ever since active service.  He also testified 
that he experienced considerable interference with his 
employment because of his shoulder symptoms.  He submitted a 
June 1999 VA orthopedic clinic report noting painful 
limitation of motion of the left shoulder, extreme tenderness 
over the scar site, and multiple cortisone injections.  The 
examiner also noted questionable neuroma and soft tissue 
atrophy.  

Because the VA examination report fails to address important 
considerations necessary for accurately rating this 
disability, the Board must return the examination report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(1999).

For the aforementioned reasons, the case is REMANDED to the 
MROC for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the 
MROC is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA skin 
examination.  If such records are not 
available, the claims file should reflect 
that fact.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA examination or 
examinations of his service-connected 
left shoulder disability.  The claims 
file and a copy of this remand must be 
made available to the examiner or 
examiners for review in connection with 
any examination.  The examiner/s/ should 
review the claims file, examine the 
veteran, and determine whether the left 
shoulder scar is tender and painful on 
objective demonstration; whether the left 
shoulder scar is adherent; and whether 
the service-connected left shoulder 
shrapnel injury has resulted in 
impairment of any joint.  The examiner 
should also comment on whether there is 
any residual muscle, nerve, or other 
tissue damage or loss consistent with the 
track of the missile and history of the 
wound.  All examination findings along 
with complete rational of opinions and 
conclusions should be set forth in a type 
written report.  

3.  After completion of the above, the 
MROC should undertake any additional 
development suggested by the examiner's 
findings and opinions, or lack thereof.  

4.  Following completion of the 
foregoing, the MROC should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the MROC is to 
reevaluate the veteran's claim on the 
basis of all relevant evidence of record, 
and in light of all applicable statutes, 
regulations, and case law.  

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
MROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



